                                   1

                                   2

                                   3

                                   4

                                   5                          IN THE UNITED STATES DISTRICT COURT
                                   6                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8    MARIA C. FREEMAN,                              Case No. 18-cv-04501-CRB
                                   9                   Plaintiff,
                                                                                       ORDER AFFIRMING ORDER OF
                                  10             v.                                    THE BANKRUPTCY COURT
                                  11    CALIFORNIA FRANCHISE TAX
                                        BOARD,
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13
                                                Appellant Maria C. Freeman (“Freeman”) appeals a May 2018 summary judgment
                                  14
                                       ruling issued by Bankruptcy Court Judge William J. Lafferty in favor of Appellee
                                  15
                                       California Franchise Tax Board (the “FTB”). Notice of Appeal (dkt. 1) at 1. Judge
                                  16
                                       Lafferty determined that the FTB’s refusal to release an Order to Withhold Personal
                                  17
                                       Income Tax (an “Order to Withhold”) on Freeman’s bank account after she filed for
                                  18
                                       Chapter 13 bankruptcy did not violate the automatic stay provisions of 11 U.S.C. § 362(a).
                                  19
                                       Appellee’s ER, Part 1 (dkt. 12) at 100–01. This Court finds this matter suitable for
                                  20
                                       resolution without oral argument pursuant to Civil Local Rule 7-1(b), VACATES the
                                  21
                                       hearing currently set for August 2, 2019, and AFFIRMS the ruling of the Bankruptcy
                                  22
                                       Court.
                                  23
                                       I.       BACKGROUND
                                  24
                                                A.    Factual Background
                                  25
                                                Maria C. Freeman and her spouse, Timothy D. Freeman, (together, the “Freemans”)
                                  26
                                       filed their 2011 tax return with the FTB on April 15, 2012. Appellee’s ER, Part 2 (dkt. 12)
                                  27
                                       at 138. In their return, the Freemans declared a taxable income of $33,369.00, and stated
                                  28
                                   1   that they owed to the FTB no tax for 2011. Antic-Jezildzic Decl. ¶ 3, Appellee’s ER, Part
                                   2   2 at 137–50. Just over four years later, on June 24, 2016, the FTB mailed the Freemans a
                                   3   Notice of Proposed Assessment related to their 2011 tax filing. Ditlevsen Decl. ¶ 4,
                                   4   Appellee’s ER, Part 1 at 56–59. In this notice, the FTB revised the Freemans’ taxable
                                   5   income for 2011 from $33,369.00 to $2,037,448.00. Id. The FTB accordingly proposed a
                                   6   tax of $195,153.00, a penalty of $39,030.60, and interest totaling $30,253.39. Id.
                                   7          The Freemans did not protest the Notice of Proposed Assessment, and so the
                                   8   assessment became final on August 23, 2016. Id.; see Cal. Rev. & Tax. Code § 19041
                                   9   (explaining that the taxpayer has 60 days to protest the proposed deficiency); Cal. Rev. &
                                  10   Tax. Code § 19042 (determining that if the taxpayer does not protest within 60 days, then
                                  11   the proposed amount becomes final).
                                  12          On September 19, 2016, nearly one month after the assessment became final, the
Northern District of California
 United States District Court




                                  13   FTB mailed the Freemans a Notice of State Income Tax Due relating to their taxes and
                                  14   fines for 2011. Antic-Jezildzic Decl. ¶ 5, Appellee’s ER, Part 2 at 137–50. The notice
                                  15   informed the Freemans that the interest on their payments was continuing to accrue, and
                                  16   warned them that “failure to contact [the FTB] and resolve [the outstanding] balance could
                                  17   cause [the FTB] to . . . levy [the Freemans’] bank accounts.” Id.; Appellee’s ER, Part 2 at
                                  18   142. The FTB stated that the Freemans could “prevent involuntary collection actions” if
                                  19   they either: (1) paid off the tax liability in full; (2) entered into an installment agreement
                                  20   with the FTB; (3) proposed a compromise with the FTB; or (4) proved that financial
                                  21   hardship prevented them from paying their liabilities. Appellee’s ER, Part 2 at 142.
                                  22          In Freeman’s first filing with the Bankruptcy Court for the Northern District of
                                  23   California on January 13, 2017, she referenced financial hardship issues, stating that the
                                  24   “FTB’s conduct ha[d] caused [her] to experience nervousness, anxiety, and fear of her
                                  25   ability to meet her daily living obligations . . . .” Compl. ¶ 14, Appellant’s ER (dkt. 9) at
                                  26   20. However, Freeman never requested a hardship hearing, which the FTB informed
                                  27   Freeman in both written and oral communications was within her rights. Ditlevsen Decl.
                                  28   ¶ 15, Appellee’s ER, Part 1 at 56–59; Cabrera Decl. ¶ 4, Appellee’s ER, Part 1 at 61–63.
                                                                                       2
                                   1         By January 3, 2017, the Freemans’ liability for their 2011 taxes had grown to
                                   2   $245,230.25. Antic-Jezildzic Decl. ¶ 6,7, Appellee’s ER, Part 2 at 137–50. On that date,
                                   3   the FTB issued an Order to Withhold to the Freemans’ bank, BAC Community Bank (the
                                   4   “Bank”) in Stockton, California, pursuant to California Revenue and Taxation Code
                                   5   Section 18670(a). Freeman Decl. ¶¶ 2, 7, Ex. 1; Appellant’s ER at 32–37. California
                                   6   Revenue and Taxation Code Section 18670(a) empowers the FTB to serve a delinquent
                                   7   taxpayer’s bank with an Order to Withhold, so that the bank can directly transmit to the
                                   8   FTB either the amount that the taxpayer owes (the “Amount Due”) or the amount of the
                                   9   taxpayer’s funds in the bank’s possession (the “Available Funds”), whichever is less. See
                                  10   Cal. Rev. & Tax. Code § 18670(a). Section 18670(a) provides:
                                  11                The Franchise Tax Board may by notice, served personally or
                                  12                by first-class mail, require any . . . person . . . having in their
Northern District of California




                                                    possession, or under their control, any credits or other personal
 United States District Court




                                  13                property or other things of value, belonging to a taxpayer or to
                                                    an employer or person who has failed to withhold and transmit
                                  14
                                                    amounts due pursuant to this article, to withhold, from the
                                  15                credits or other personal property or other things of value, the
                                                    amount of any tax, interest, or penalties due from the
                                  16                taxpayer . . . and to transmit the amount withheld to the
                                  17                Franchise Tax Board at the times that it may designate.
                                                    However, in the case of a depository institution . . . amounts
                                  18                due from a taxpayer under this part shall be transmitted to the
                                                    Franchise Tax Board not less than 10 business days from
                                  19
                                                    receipt of the notice.
                                  20   Cal. Rev. & Tax. Code § 18670(a).
                                  21         In this case, the Bank received the Order to Withhold on or before January 5, 2017.
                                  22   Appellant’s ER at 86–91; Appellee’s ER, Parts 1 and 2 at 63, 109, 199, 138, 148–50, 156,
                                  23   198, 230, 275, 276. At that time, the funds in the Freemans’ bank account totaled
                                  24   $96,939.14. Freeman Decl. ¶ 7, Appellee’s ER, Part 1 at 32–37. Because Freeman’s
                                  25   Available Funds of $96,939.14 were less than the Amount Due of $245,230.25, the Bank
                                  26   was required to transmit the Available Funds to the FTB. Appellant’s ER at 33, 37, 122,
                                  27   127; Appellee’s ER, Part 2 at 184, 187. Section 18670(a) required the Bank to complete
                                  28
                                                                                     3
                                   1   this transaction in “not less than 10 business days from receipt” of the Order. See Cal.
                                   2   Rev. & Tax. Code § 18670(a).
                                   3          On January 6, 2017, at least one day after the bank received the Order to Withhold,
                                   4   Maria Freeman filed a voluntary Chapter 13 petition, commencing her bankruptcy case.
                                   5   Appellee’s ER, Part 1 at 87. Freeman requested that the FTB revoke the Order to
                                   6   Withhold, and the FTB refused to do so. Goldstein Decl. ¶¶ 4–6, Appellant’s ER at 39.
                                   7          B.     Procedural History
                                   8          On January 13, 2017, one week after filing for bankruptcy, Freeman filed a
                                   9   Complaint for Violation of Automatic Stay with the U.S. Bankruptcy Court in this district.
                                  10   Compl. ¶ 14, Appellant’s ER at 20. In her complaint, Freeman alleged that the FTB had
                                  11   violated the automatic stay by refusing to revoke the Order to Withhold when Freeman
                                  12   filed for bankruptcy. Appellant’s ER at 18–22. She requested actual and punitive
Northern District of California
 United States District Court




                                  13   damages in accordance with 11 U.S.C. § 362(k). She also filed a motion for a temporary
                                  14   restraining order. See Appellee’s ER, Part 1 at 11.
                                  15          The FTB maintained, first in successfully opposing the motion for a temporary
                                  16   restraining order, and later in a cross-motion for summary judgment, that it had not
                                  17   violated the automatic stay. Appellee’s ER, Part 1 at 37–46; id. at 68 (Order Denying
                                  18   TRO); id. at 111–31. The core of the FTB’s argument was (and is) that, at the moment the
                                  19   Bank received the Order to Withhold, ownership of the Available Funds transferred to the
                                  20   FTB—meaning that the funds were no longer Freeman’s property when she filed for
                                  21   bankruptcy, and therefore did not become part of her bankruptcy estate. Id. at 40–42, 124–
                                  22   28. Because the funds were not part of Freeman’s bankruptcy estate, the FTB argued, they
                                  23   could not be subject to the automatic stay, and so there was no violation. Id. at 43, 130.
                                  24          Freeman filed a cross-motion for summary judgment. See generally Appellant’s ER
                                  25   at 108–17. Freeman argued that the 10-day processing period provided in Section
                                  26   18670(a) had not yet lapsed by the time she filed for bankruptcy, and so the Funds
                                  27   remained in her control, even after the Bank received the Order to Withhold. Id. at 113
                                  28   (“At best, the [Order to Withhold] was an incomplete levy at the time of the bankruptcy
                                                                                      4
                                   1   filing”); id. (“FTB’s OTW (without transmittal of the Funds to the FTB) was incomplete”);
                                   2   id. at 114 (“the FTB possessed only an incomplete demand for payment of the Funds at the
                                   3   time of the bankruptcy filing.”). Freeman added that Section 18670 does not explicitly
                                   4   state that property immediately transfers upon the issuance of an Order to Withhold. Id. at
                                   5   112–15.
                                   6          In a Joint Stipulation, the parties agreed to the facts. Appellee’s ER, Part 2 at 155–
                                   7   78, 203–04. Their litigation focused only on the narrow issue of whether the FTB violated
                                   8   the automatic stay. Id.
                                   9          Judge Lafferty ruled on the parties’ cross-motions for summary judgment on May
                                  10   23, 2018, holding that the FTB did not violate the automatic stay. See generally Tr. of S.J.
                                  11   Hearing, Appellant’s ER (dkt. 9). The Bankruptcy Court held that the Bank’s receipt of
                                  12   the Order to Withhold terminated any interest Freeman had in the Available Funds, and
Northern District of California
 United States District Court




                                  13   immediately transferred ownership of those Funds to the FTB. Id. The Bankruptcy Court
                                  14   also concluded that even if Freeman did have an interest in the Funds, such that they had
                                  15   become part of her estate and subject to the automatic stay, there was no legitimate
                                  16   bankruptcy purpose to activate the automatic stay in the first place. Id. at 152.
                                  17          Freeman appealed on June 21, 2018. Appellant’s ER at 9–14. On July 18, 2018,
                                  18   the case was transferred from the Bankruptcy Appellate Panel to this Court, per 28 U.S.C.
                                  19   § 158. Id. at 17. The parties stipulated to move the hearing in this case from June 21,
                                  20   2019 to August 2, 2019. Mtn. to Continue Hearing (dkt. 15) at 1.
                                  21   II.    LEGAL STANDARD
                                  22          A district court reviews a bankruptcy court’s findings of fact for clear error, and its
                                  23   conclusions of law de novo. In re Int’l Fibercom, Inc., 503 F.3d 933, 940 (9th Cir. 2007).
                                  24   Mixed questions of law and fact are reviewed de novo. Hamada v. Far E. Nat’l Bank, 291
                                  25   F.3d 645, 649 (9th Cir. 2002). Here, the parties have agreed to the facts and have agreed
                                  26   to litigate only the narrow issue of whether the FTB violated the automatic stay.
                                  27   Appellee’s ER at 155–78, 203–04. Whether the FTB violated the automatic stay is a
                                  28   question of law, to be reviewed de novo. See In re Perl, 811 F.3d 1120, 1124 (9th Cir.
                                                                                      5
                                   1   2016) (citing In re Mwangi, 764 F.3d 1168, 1173 (9th Cir. 2014)).
                                   2   III.   DISCUSSION
                                   3          The Court AFFIRMS the Bankruptcy Court’s order entering summary judgment in
                                   4   favor of the FTB, for two reasons. First, the Available Funds were not part of Freeman’s
                                   5   bankruptcy estate, so no automatic stay violation occurred. Second, even assuming that
                                   6   the Funds were part of Freeman’s estate, there was no legitimate bankruptcy purpose to
                                   7   trigger the automatic stay.
                                   8          A.     The Available Funds Were Not Property of Freeman’s Bankruptcy
                                   9                 Estate
                                  10          The first reason the Court affirms the Bankruptcy Court is that the Available Funds
                                  11   were not part of Freeman’s bankruptcy estate, because they were no longer her property
                                  12   when she filed for bankruptcy. The Order to Withhold, received by the Bank on January 5,
Northern District of California
 United States District Court




                                  13   2017 at the latest, transferred ownership of the Funds to the FTB the moment the Bank
                                  14   received it, even though the 10-day period provided in Section 18670 had not lapsed. As a
                                  15   result, the Available Funds never became part of the bankruptcy estate that Freeman
                                  16   created on January 6, 2017, and the automatic stay did not apply to them. An automatic
                                  17   stay applies only to property that belongs to the debtor. In re Majestic Star Casino, LLC,
                                  18   716 F.3d 736, 750 (3d Cir. Del. 2013). The FTB therefore did not violate the automatic
                                  19   stay by refusing to release the Order to Withhold.
                                  20                 1.       The Effect of the Order to Withhold
                                  21          The dispositive issue in this case is whether Freeman had any ownership over or
                                  22   interest in the Available Funds when she filed her bankruptcy petition, such that the Funds
                                  23   became part of her bankruptcy estate. Judge Lafferty held that the Order to Withhold had
                                  24   already transferred ownership of the Funds to the FTB, and de novo review supports his
                                  25   assessment.
                                  26                          a.     The Ordinary Meaning of Section 18670(a)
                                  27          The ordinary meaning of California Revenue and Taxation Code Section 18670(a)
                                  28   indicates that ownership of the Available Funds transferred to the FTB the moment
                                                                                    6
                                   1   Freeman’s bank received the Order to Withhold.
                                   2          “Congress has generally left the determination of property rights in the assets of a
                                   3   bankrupt’s estate to state law.” In re Majestic Star Casino, LLC, 716 F.3d at 751 (citing to
                                   4   Butner v. United States, 440 U.S. 48, 54 (1979); see also In re Caldwell, 111 B.R. 836, 837
                                   5   (Bankr. C.D. Cal. 1990) (finding that in order to determine the nature of a debtor’s legal
                                   6   and equitable interest, courts must look to non-bankruptcy law). Moreover, when
                                   7   interpreting state law, federal courts must rely on the state’s rules of statutory
                                   8   interpretation, and determine what meaning the state’s highest court would give the statute.
                                   9   GreenCycle Paint, Inc. v. PaintCare, Inc., 250 F. Supp. 3d 438, 453 (N.D. Cal. 2017). In
                                  10   California, courts interpret statutes by examining their plain language, giving words their
                                  11   usual and ordinary meaning. DuBois v. Workers’ Comp. Appeals Bd. 5 Cal. 4th 382, 387–
                                  12   88 (1993) (citing Moyer v. Workmen’s Comp. Appeals Bd., 10 Cal.3d 222, 230 (1973)).
Northern District of California
 United States District Court




                                  13          California Revenue and Taxation Code Section 18670(a) provides in part that “in
                                  14   the case of a depository institution . . . amounts due from a taxpayer under this part shall be
                                  15   transmitted to the Franchise Tax Board not less than 10 business days from receipt of the
                                  16   notice.” Cal. Rev. & Tax. Code § 18670(a). The FTB’s position is that a bank’s receipt of
                                  17   an order to withhold immediately transfers ownership of the funds to the FTB, even before
                                  18   the 10-day period lapses. Appellee’s Brief (dkt. 11) at 20. The FTB interprets the 10-day
                                  19   processing period in Section 18670(a) as simply administrative, allowing the bank to
                                  20   gather the funds and remit them to the state, without providing any leeway for the
                                  21   taxpayer. See id. at 18–19.
                                  22          Freeman responds that an order to withhold does not take effect until the10-day
                                  23   period has lapsed and the bank has completed transferring the funds to the FTB.
                                  24   Appellant’s Opening Brief (dkt. 8) at 2,10. She considers the Order to Withhold in this
                                  25   case to be “incomplete.” Id. at 8–10. Freeman bolsters her point by comparing Section
                                  26   18670(a) with Section 6703(a). Id. at 10. Section 6703(a) states that the “notice of levy
                                  27   shall have the same effect as a levy pursuant to a writ of execution.” Cal. Rev. & Tax.
                                  28   Code § 6703(a). Freeman contends that because Section 6703(a) explicitly extinguishes
                                                                                      7
                                   1   the debtor’s interest in the funds, and Section 18670(a) does not, the Order to Withhold
                                   2   that her bank received pursuant to Section 18670(a) did not immediately terminate her
                                   3   interest. See Appellant’s Opening Brief at 10–11. Accordingly, she asserts, because fewer
                                   4   than 10 days had elapsed, and no transfer had taken place, the Funds were still her property
                                   5   when she filed for bankruptcy. Id. at 15.
                                   6          But Freeman’s comparison to Section 6703(a) is unpersuasive given the plain
                                   7   language of the Section 18670(a). The plain language of Section 18670(a) states that,
                                   8   upon receipt of an Order to Withhold, the Freemans’ bank was “require[d]” to and “shall . .
                                   9   . transmit[]” the Available Funds to the FTB. See Cal. Rev. & Tax. Code § 18670(a).
                                  10   That language is mandatory and binding, as it commands the Bank to transfer the Funds to
                                  11   the FTB. The Section contains no language indicating that the taxpayer or Bank can
                                  12   contest these commands.
Northern District of California
 United States District Court




                                  13          Freeman’s Section 6703 comparison is also inconsistent with the Supreme Court’s
                                  14   analysis of orders to withhold. The Supreme Court found that orders to withhold are “in
                                  15   operation and effect . . . identical to the judgment of a court.” Franchise Tax Board of
                                  16   California v. United States Postal Service, 467 U.S. 512, 523 (1984). Although that case
                                  17   did not involve a taxpayer attempting to thwart an order to withhold by filing for
                                  18   bankruptcy within the 10-day period provided in Section 18670(a), it is nonetheless
                                  19   instructive. The Court explained that orders to withhold “give rise to a binding legal
                                  20   obligation to pay the assessed amounts; the taxpayer may no more dispute this liability
                                  21   than the liability under any other judgment.” Id. And it observed that neither a bank
                                  22   receiving an order to withhold nor a taxpayer subject to an order to withhold can dispute
                                  23   liability under the order until after the tax has been paid—at which point the bank or
                                  24   taxpayer can only request a refund. Id. at 522, 523.
                                  25          Thus, while Postal Service did not address the effect of what Freeman calls an
                                  26   “incomplete” Order to Withhold, it did recognize that all orders to withhold are mandatory,
                                  27   binding, and contestable only after the fact. Because a taxpayer has no opportunity to
                                  28   challenge such an order within the 10-day period, it is consistent with the Supreme Court’s
                                                                                     8
                                   1   reading of Section 18670(a), and the plain meaning of the Section, for this Court to
                                   2   conclude that transfer of ownership is immediate. That Section 18670(a) does not contain
                                   3   the exact same wording as Section 6703(a) does not dictate otherwise.1
                                   4                          b.     The Context of Section 18670(a)
                                   5             Moving beyond the text of Section 18670(a), the California Revenue and Taxation
                                   6   Code as a whole and other authority support the interpretation of Section 18670(a) as
                                   7   immediately transferring ownership to the FTB, even before the 10-day period lapses.
                                   8                                 i.     Other Tax Sections
                                   9             Four sections of the California Revenue and Taxation Code are especially
                                  10   instructive.
                                  11             First, California Revenue and Taxation Code Section 18674(a) states that, upon
                                  12   receipt of an Order to Withhold, a bank “shall” comply with the Order “without resort to
Northern District of California
 United States District Court




                                  13   any legal or equitable action in a court of law or equity.” Cal. Rev. & Tax. Code
                                  14   § 18674(a). The word “shall” again communicates a binding requirement: a bank must
                                  15   comply without litigating or contesting the order. This supports the notion that the 10-day
                                  16   processing period referenced in Section 18670(a) is simply intended to provide the bank
                                  17   with the time necessary to gather the funds. See Cal. Rev. & Tax. Code § 18670(a). The
                                  18   Court therefore rejects Freeman’s argument that the Order to Withhold was not finalized
                                  19   until the 10-day processing period had lapsed. Appellant’s Opening Brief at 2, 8, 10–12,
                                  20   13, 15.
                                  21

                                  22   1
                                         Freeman also contends that the Available Funds remained her property not only because the
                                  23   statute did not immediately transfer the funds to the FTB, but also because the Funds physically
                                       remained in her bank account at the time of her bankruptcy filing on January 6, 2017. Appellant’s
                                  24   Opening Brief at 9–10. This point is just another variation on who owned the funds, rather than a
                                       separate argument. As a threshold matter, money is fungible and is not physically stored in any
                                  25   one person’s bank account. That may be the very reason why Section 18670(a) gives banks 10
                                       days to collect what can be large sums of funds. Moreover, bankruptcy courts have found that the
                                  26   location of contested property is not determinative of ownership. Funds may not be the property
                                       of the debtor even if they do remain held by the debtor’s bank. See, e.g., Illinois Dep’t of Revenue
                                  27   v. Valentino’s Restoration & Clearly Serv., 215 B.R. 153 (Bankr. N.D. Ill. 1997) (finding that
                                       contested funds held by a bank were not owned by a debtor even if the bank was physically
                                  28   holding those funds until it had completed transfer).

                                                                                        9
                                   1          Second, California Revenue and Taxation Code Section 18672 states that failure to
                                   2   comply with an order to withhold renders the bank in question liable for the amount it
                                   3   should have withheld and paid to the FTB. Cal. Rev. & Tax. Code § 18672. To Judge
                                   4   Lafferty, this was an important point. “If somehow the money is not paid,” he explained,
                                   5   “it becomes a personal liability for the party who is directed to pay it who doesn’t
                                   6   otherwise owe the debt. This is a powerful statement that it is essentially [game] over in
                                   7   terms of the debtor’s interest.” Tr. of S.J. Hearing, Appellant’s ER at 149. Thus, after a
                                   8   bank receives an order to withhold, it is liable to the FTB for any losses—suggesting that
                                   9   ownership really lies with the FTB.
                                  10          Third, like the bank in question, the debtor in question also may not contest the
                                  11   transfer of Available Funds to the FTB. California Revenue and Taxation Code Section
                                  12   19381 states that “no . . . legal or equitable process shall issue in any suit, action, or
Northern District of California
 United States District Court




                                  13   proceeding in any court against this state or against the officer of this state to prevent or
                                  14   enjoin the . . . collection of any tax under this part . . . .” Such sweeping language grants
                                  15   the FTB broad protection from challenges to their tax-collecting powers. See also Postal
                                  16   Service, 467 U.S. at 523 (analogizing an order to withhold to a judgment of a court). The
                                  17   Freemans could not “resort to any legal or equitable action in a court of law or equity” to
                                  18   dispute the Order to Withhold, which arguably includes the action of filing for Chapter 13
                                  19   bankruptcy. See Cal. Rev. & Tax. Code § 18674(a). Thus, an order to withhold is binding
                                  20   on both the bank and debtor. See Kanarek v. Davidson, 85 Cal. App. 3d 341, 345–46
                                  21   (1978) (determining that compliance with an order to withhold is required despite
                                  22   conflicting claims to funds).
                                  23          Fourth, and relatedly, because a taxpayer cannot prevent the FTB’s collection under
                                  24   an order to withhold, the sole remedy envisioned in the California Tax Code is the ability
                                  25   to seek a refund after the FTB has already obtained the Funds. See Cal. Rev. & Tax. Code
                                  26   § 19382 (stating that “any taxpayer claiming that the tax computed and assessed is void in
                                  27   whole or in part may bring an action, upon the grounds set forth in that claim for refund,
                                  28   against the [FTB] for the recovery of the whole or any part of the amount paid.”). See also
                                                                                      10
                                   1   Postal Service, 467 U.S. at 512, 513 (explaining that liability under an order to withhold
                                   2   cannot be contested until after the tax has been paid and a refund action brought.).
                                   3          Because of the final and uncontestable nature of the Order to Withhold, neither the
                                   4   Bank nor Freeman had any right to challenge the Order to Withhold once it was issued,
                                   5   even before the 10-day processing period had lapsed. Judge Lafferty emphasized this
                                   6   point: “The debtor really lacks any real-world functional ability to make any use of these
                                   7   funds and they were effectively the FTB’s money at that point.” Tr. of S.J. Hearing,
                                   8   Appellant’s ER at 149–51. The California Revenue and Taxation Code as a whole
                                   9   indicates that the Available Funds became the property of the FTB as soon as the Order to
                                  10   Withhold was received by the Bank, by January 5, 2017, the day before Freeman filed for
                                  11   Chapter 13 bankruptcy.
                                  12                               ii.     Beyond the Tax Code
Northern District of California
 United States District Court




                                  13          Even beyond the California Revenue and Taxation Code, the California
                                  14   Constitution prohibits any legal or equitable process that would prevent or enjoin tax
                                  15   collection. See Cal. Const. art. XIII, § 32. Courts in this state have repeatedly emphasized
                                  16   the importance of the state’s taxing power. See, e.g., Greene v. Franchise Tax Bd., 27 Cal.
                                  17   App. 3d 38, 42 (1972) (citing Watchtower B. & T. Soc. v. County of L.A., 30 Cal.2d 426,
                                  18   429 (1947)) (“The power to levy and collect taxes is a vital, essential attribute of
                                  19   government without which it could not function.”). And the California Supreme Court has
                                  20   held that “a statute will not be construed to impair or limit the sovereign power of the state
                                  21   to act in its governmental capacity and perform its governmental functions on behalf of the
                                  22   public in general, unless such intent clearly appears.” People v. Centr-O-Mart, 34 Cal.2d
                                  23   702, 703–04 (Cal. 1950). Adopting Freeman’s reading would “limit the sovereign power
                                  24   of the state to act in its governmental capacity and perform its governmental functions”
                                  25   without any such clear intent in the text. See id.
                                  26          Thus, the ordinary meaning as well as the broader context of Section 18670(a)
                                  27   indicate that ownership of the Available Funds transferred to the FTB the moment the
                                  28   Bank received the Order to Withhold, which was January 5, 2017 at the latest.
                                                                                     11
                                   1                 2.     The Funds Did Not Become Part of the Bankruptcy Estate
                                   2          Only assets in which a debtor has a legal or equitable interest as of the
                                   3   commencement of his or her bankruptcy case become property within the debtor’s
                                   4   bankruptcy estate. 11 U.S.C. § 541(a)(1). Of course, “the [debtor’s] estate may take no
                                   5   greater interest than that held by the debtor.” In re Farmers Mkts., Inc., 792 F.2d 1400,
                                   6   1403 (9th Cir. 1986). And a debtor has no legal or equitable interest in an asset that is not
                                   7   the debtor’s property or over which the debtor has no control. In re Majestic Star Casino,
                                   8   LLC, 716 F.3d at 750.
                                   9          Here, any property that Freeman owned at the time of her filing on January 6, 2017
                                  10   would have become part of her bankruptcy estate. See 11 U.S.C. § 541(a)(1). As
                                  11   explained above, the FTB’s Order to Withhold transferred ownership of the funds to the
                                  12   FTB by January 5, 2017. Freeman had no ownership, control, or interest in the Available
Northern District of California
 United States District Court




                                  13   Funds when she filed her bankruptcy petition on January 6, 2017. The Funds therefore did
                                  14   not become part of her bankruptcy estate.
                                  15                 3.     Because the Funds Were Not Part of the Bankruptcy Estate, They
                                  16                        Were Not Subject to the Automatic Stay
                                  17          The automatic stay provisions of 11 U.S.C. § 362 protect only the property in which
                                  18   the debtor has a legal or equitable interest. Interstate Commerce Comm’n v. Holmes
                                  19   Transp., Inc., 931 F.2d 984, 987 (1st Cir. 1991). Because the Order to Withhold had
                                  20   already transferred ownership of the Funds to the FTB, the Funds were not subject to the
                                  21   automatic stay. Judge Lafferty expanded on this point in his ruling, explaining that “the
                                  22   automatic stay is really just a procedural device. It doesn’t create any rights, it doesn’t
                                  23   enhance substantively anything the debtor has or doesn’t have on the petition date.” Tr. of
                                  24   S.J. Hearing, Appellant’s ER at 147. The automatic stay cannot “create” a right to freeze
                                  25   assets that Freeman did not have when she filed for bankruptcy. Since she did not have a
                                  26   right to the Funds, the automatic stay does not apply to or “enhance” her legal or equitable
                                  27   interest in those Funds.
                                  28          Because the funds were not subject to the automatic stay, no stay violation
                                                                                     12
                                   1   occurred. A stay cannot be violated when the debtor does not have an interest in or
                                   2   ownership over the property in question. See, e.g., In re Caldwell, 111 B.R. 836, 837
                                   3   (Bankr. C.D. Cal. 1999) (finding that “section 362 [of 11 U.S.C.] has no application to
                                   4   property that debtors ceased to have an interest in prior to the filing of the bankruptcy
                                   5   petition.”). For example, in In re Perl, the Ninth Circuit determined that because the
                                   6   debtor in question no longer had a legal interest in the contested property when she filed
                                   7   for bankruptcy, she could not successfully claim that the opposing party violated the
                                   8   automatic stay triggered by her filing for Chapter 13. 811 F.3d at 1130. See also In re
                                   9   Hernandez, 483 B.R. 713, 720 (B.A.P. 9th Cir. 2012) (finding no stay violation when the
                                  10   disputed funds had already been rightfully transferred from the debtor into someone else’s
                                  11   possession, thereby terminating the debtor’s interest in the funds).
                                  12          Similar to the property that had already been transferred away from the Perl
Northern District of California
 United States District Court




                                  13   appellant’s ownership, interest in the Available Funds had already been transferred from
                                  14   Freeman to the FTB. The automatic stay does not apply to property in which Freeman has
                                  15   no interest, and it does not “create” a new right to such property, as Judge Lafferty noted.
                                  16   As a result, the FTB did not violate the automatic stay provisions by refusing to release the
                                  17   Order to Withhold.
                                  18          B.     There was No Legitimate Bankruptcy Purpose
                                  19          A second, independent reason the Court affirms the Bankruptcy Court is that when
                                  20   a debtor files for bankruptcy, her purpose must be legitimate, valid, and honest. In Re
                                  21   Liberate Technologies, 314 B.R. 206, 211 (Bankr. N.D. Cal. 2004) (explaining that
                                  22   because the bankruptcy process provides “strong weapons, not generally available outside
                                  23   of bankruptcy . . . [t]o prevent abuse . . . courts have implied the requirement that the
                                  24   petition be filed in good faith.”). The purposes of bankruptcy are generally to (1) enable a
                                  25   “fresh start” for the debtor, and (2) ensure equity among creditors. See, e.g., National
                                  26   Consumer Law Center, Consumer Bankruptcy Law and Practice (11th ed.), 2.3 “Purposes
                                  27   of Bankruptcy,” www.nclc.org/library (last visited May 29, 2019). Courts have repeatedly
                                  28   emphasized the “fresh start” concept. The Supreme Court described bankruptcy as a
                                                                                     13
                                   1   process that “gives the honest but unfortunate debtor a new opportunity in life and a clear
                                   2   field for future effort, unhampered by the pressure and discouragement of preexisting
                                   3   debt.” Local Loan Co. v. Hunt, 292 U.S. 234, 244 (1934). The Ninth Circuit recognizes
                                   4   the “fresh start” concept as one of the legitimate purposes of bankruptcy law. See, e.g., In
                                   5   re Dumont, 581 F.3d 1104, 1111 (9th Cir. 2009); In re Majewski, 310 F.3d 653, 658 (9th
                                   6   Cir. 2002).
                                   7          Courts do not recognize as legitimate those bankruptcies in which the principal
                                   8   purpose of the debtor’s effort is to avoid paying taxes. See 11 U.S.C. § 1129(d) (stating
                                   9   that a court “may not confirm a plan if the principal purpose of the plan is the avoidance of
                                  10   taxes . . . .”). This suggests that a court cannot entertain a bankruptcy case in which the
                                  11   debtor’s primary aim appears to be circumventing the payment of legitimately owed taxes.
                                  12          Freeman admits that she filed for bankruptcy in order to access the Available Funds
Northern District of California
 United States District Court




                                  13   for personal use, which would prevent the money from being used to pay the FTB taxes,
                                  14   penalties, and interest that she owes. Freeman Decl. ¶ 11, Appellant’s Excerpts of Record
                                  15   at 32–37. Although Freeman may legitimately need money for the purposes she
                                  16   describes—namely, mortgage payments and childcare—she did not contest the FTB’s
                                  17   revised tax assessment at the outset, seek a hardship hearing as the interest penalty began
                                  18   to increase, or propose a comprise with the FTB that would have allowed her to pay in
                                  19   installments. Indeed, Freeman had “a lengthy period of time to have a dialogue with the
                                  20   FTB about other alternatives.” See Tr. of S.J. Hearing, Appellant’s ER at 151.
                                  21   Bankruptcy is not an alternative to paying taxes. See, e.g., 11 U.S.C. § 1129(d). Without
                                  22   an explanation from Freeman beyond tax avoidance, it seems that Freeman’s bankruptcy
                                  23   case was not motivated by a legitimate bankruptcy purpose.
                                  24          Without a legitimate bankruptcy purpose, there can be no violation of the automatic
                                  25   stay because there is no valid underlying bankruptcy case to trigger the automatic stay
                                  26   provisions. For example, in In re Spaulding Composites Co., a Bankruptcy Appellate
                                  27   Panel (BAP) for the Ninth Circuit determined that an automatic stay violation is dependent
                                  28   upon there being a proper bankruptcy purpose in the first place. 207 B.R. 899, 908 (B.A.P
                                                                                     14
                                   1   9th Cir. 1997). The BAP found that it was an illegitimate use of the bankruptcy process to
                                   2   capture within the debtor’s estate property owned by people or entities other than the
                                   3   debtor. Id. at 906–08. Because there was no legitimate bankruptcy purpose with respect to
                                   4   the property in question, the automatic stay did not apply to that property. And because
                                   5   the stay did not apply, no automatic stay violation occurred. Id. at 908.
                                   6          Here, Judge Lafferty expressed concern that Freeman’s bankruptcy filing had no
                                   7   proper bankruptcy aim. “The debtor’s actions,” he concluded, “were just so consistently
                                   8   inconsistent with the purposes of the Bankruptcy Code . . . .” Tr. of S.J. Hearing,
                                   9   Appellant’s ER at 155. Judge Lafferty gave several examples. First, Freeman’s
                                  10   bankruptcy case lasted only one month. Id. at 152. The case was dismissed on February 6,
                                  11   2017 due to Freeman’s failure to comply with the “most basic” obligations of a debtor,
                                  12   including her failure to file the required schedules and a statement of financial affairs. Id.
Northern District of California
 United States District Court




                                  13   at 152–53; Appellee’s ER at 65. This lack of compliance is comparable to Freemans’
                                  14   income tax underreporting, which led to the FTB’s revised income tax assessment at the
                                  15   genesis of this case. Tr. of S.J. Hearing, Appellant’s ER at 155. Second, Freeman said
                                  16   that if the Order to Withhold was withdrawn, she would give the money to her husband so
                                  17   that he could pay his company’s subcontractors. Id. at 154. Judge Lafferty observed that
                                  18   this would be “totally inconsistent with the requirements of Chapter 13 bankruptcies,” in
                                  19   which the priority is the repayment of creditors. Id. Third, obtaining release of the Order
                                  20   to Withhold was the only purpose of Freeman’s bankruptcy case; Judge Lafferty
                                  21   determined that Freeman’s “whole goal” in filing for bankruptcy was to prevent the FTB
                                  22   from obtaining the Funds. Id. at 154–55. Yet the automatic stay is supposed to be “just a
                                  23   tool . . . not a goal in itself.” Id. at 155. Because of Freeman’s actions and intentions,
                                  24   Judge Lafferty found that “there is simply no bankruptcy purpose that has been served or is
                                  25   going to be served by this.” Id. at 153.
                                  26          In response to concerns about her approach to the bankruptcy process, Freeman
                                  27   claims that the FTB’s refusal to release the hold on her bank account leaves her “without
                                  28   the funds necessary to ‘reorganize’ in the Chapter 13 bankruptcy.” Appellant’s Reply
                                                                                     15
